          Case 2:20-cv-01625-APG-NJK Document 10 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   TASTY ONE, LLC,
                                                         Case No.: 2:20-cv-01625-APG-NJK
 8          Plaintiff(s),
                                                                       ORDER
 9   v.
10   EARTH SMARTE WATER, LLC,
11          Defendant(s).
12         On October 2, 2020, the parties indicated that Defendant was “in the process of filing an
13 answer.” Docket No. 9 at 2. No answer has been filed to date and the deadline for doing so has
14 expired. See Fed. R. Civ. P. 81(c)(2). Defendant must file an answer by November 2, 2020.
15         IT IS SO ORDERED.
16         Dated: October 26, 2020
17                                                            ______________________________
                                                              Nancy J. Koppe
18                                                            United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                   1
